DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, newly recites the following, 
if the film has a maximum thickness of the first film thickness of the film over the stepped portion as measured from the upper surface of the semiconductor substrate at the stepped portion larger than a minimum thickness of the second film thickness of the film over the non-stepped portion as measured from the upper surface of the semiconductor substrate at the non-stepped portion, then adding a fluorine-containing surfactant
and recites “If the film has a maximum thickness… that is larger than a minimum thickness of the second film thickness … then adding a fluorine-containing surfactant” and is not clear if such a 
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed in the RCE filed August 30, 2021, with respect to the rejection(s) of claim(s) 1-11, under 35 U.S.C. 112 (a) and 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-11.  See paragraph no. 3, above.  With respect to applicant’s argument that claim 1 recites that when a reverse bump occurs in a composition then the fluorine-containing surfactant is added, and that the claim’s scope is clear, however, the claims, as recited is not clear, and is indefinite since the compositional component of the film forming varies in a frequency that one skilled in the art will not be able to predict, and the claims are reciting a composition for the underlayer film that is not a definite composition.  With respect to applicant’s argument that it does not matter if a reverse bump occurs or not that the method only 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 30, 2021.